Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Absent any mitigating circumstances, appropriation of client funds and a pattern of neglecting client interests warrant disbarment. Cleveland Bar Assn. v. Armon (1997), 78 Ohio St.3d 497, 499-500, 678 N.E.2d 1371, 1373. Given the number of these incidents, the lack of any mitigating evidence, as well as respondent’s failure to comply with our suspension order and cooperate in the disciplinary investigation, disbarment is the only appropriate sanction here. Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.